DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.
 

Applicant’s response and amendments received September 13, 2021 are acknowledged.

Claims 1-48, 50-110, 113-115, and 117-120 have been canceled.
Claim 49 has been amended.
Claims 122-126 have been added.
Claims 49, 111, 112, 116, and 121-126 are pending in the instant application.

Claims 49, 111, 112, 116, and 121-126 are under examination in this office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The rejection of claims 49, 111, 112, 116, and 121 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been withdrawn in view of applicant’s claim amendments received September 13, 2021 which adequately address the issues raised in the prior office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 49, 111, 112, 116, and 121 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,001,495 in view of Bartl et al. (US 5,059,525, of record) has been withdrawn in view of applicant’s claim amendments received September 13, 2021.
Specifically, the claims have been amended to recite that the patient has hemophilia B, a limitation which surprisingly is not actually recited in the claims of the ‘495 patent.


Claims 49, 111, 112, 116, 121, and 125 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,001,495, in view of Carlsson et al. (Haemophilia 1998, 4, 83-88, of record), and in view of Bartl et al. (US 5,059,525, of record). 
The issued claims recite methods wherein the time to clot (Ct) is measured in a patient sample to which has been added an activation mixture comprising FXIa and phospholipids, with Ct used to calculate a pharmacokinetic parameter (PK) of Factor IX (see all issued claims, most particularly claim 2).  Issued claim 2 further recites that the PK is half-life, presents a calculation for how this value is obtained, and adds the step of administering factor IX based upon the performed calculations.  The mathematical formulae recited in the issued claims appear to be the same as those recited in claim 49 as presently amended.  The issued claims further recite that the patient sample can be whole blood or citrated (compare issued claim 8 and instant claims 111 and 112 and note that citrate binds Ca ions leading to decalcification), that the administered coagulation factor drug is a factor IX monomer-dimer (compare issued claim 14 to instant claim 121).  Additionally, the activation mixture containing activated factor XI and phospholipids is explicitly recited as being dried onto a solid substrate, and that the patient sample is contacted to said solid substrate.  It should be noted that all of the issued claims require administration of a coagulation drug product to the patient upon whom the clotting time assay is performed.  The issued claims differ from the instant 
Carlsson et al. teach that hemophilia B patients are treated by administration of exogenous factor IX products, and that measurements of pharmacokinetic parameters of factor IX is desirable for selecting appropriate drug dosing (see entire document). 
 Bartl et al. disclose that test strip assays for blood coagulation provide the advantage of providing quick and accurate tests that can be carried out with little to no investment in expensive laboratory equipment (see particularly column 1).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant invention was made that the methods of the issued claims encompass test strips which are readily used in point of care settings.  Specifically, the issued claims explicitly indicate that a patient sample is contacted to an activation mixture which is dried on a solid substrate, and artisans would readily associate such a solid substrate with a diagnostic test strip used in point of care settings as such systems provide the advantages of speed, accuracy and reduced cost as compared to other coagulation assay formats as disclosed by Bartl et al. as such tests can be performed with a minimum of laboratory equipment such as what reasonably would be found in a point of care setting.  Additionally, given the fact that the prior art administered FIX to hemophilia B patients and recognized the need to measure pharmacokinetic parameters in order to ensure appropriate dosing and therefore treatment of hemophilia B as evidenced by Carlsson et al., it would have been exceedingly obvious to practice the issued methods using a sample from a hemophilia B patient.  Further, it should be pointed out that the issued claims recite a method wherein an optimal dose of a factor IX drug for a specific patient is determined and then that determined amount is administered to the patient in question, and that this optimization of dosing is exactly what is accomplished in the instant claims.  Additionally, given the recitation in instant claim 116 that the patient is not present receiving any factor IX drug there is no requirement that the subjects upon whom the instant claimed methods are practices are necessarily presently receiving any care for their condition.  It is worth pointing out that if .

Applicant's arguments filed September 13, 20216 have been fully considered but they are not persuasive.  Applicant begins by pointing out that some of the issued claims relate to measuring pharmacokinetic parameters of FVIII and thus are applicable to hemophilia A patients rather than hemophilia B as is presently claimed.
While applicant has made a true statement that some of the issued claims are pertinent to FVIII and hemophilia A, such as claim 1 of the ‘495 patent, other issued claims are directed to measuring and administering FIX such as issued claim 2 of the ‘495 patent and applicant has not provided any reasoning as to why the presence of claims drawn to an invention different from what applicant is presently claiming means that the issued claims which do pertain to factor IX are not applicable to what is presently claimed.  Applicant is also reminded of the lack of a restriction requirement in the application which matured into the ‘495 patent.
Applicant next argues that the test strips of Bartl et al. used different activation mixtures than what is presently recited, and therefore the rejection should be withdrawn.
This argument is not persuasive.  The methods of the previously issued claims recite all of the needed process steps, reagents, and calculations including the fact that the activation mixture is present in a dried form on a solid substrate prior to being contacted with the patient sample, with the only missing elements being that the patient sample is from a hemophilia B patient and that the assay is actually performed in a point of care setting.  Given that the issued methods measure factor IX in order to adjust 

Claim Objections
Claims 122-124 are objected to as being dependent upon a rejected independent claim, but would be allowable if rewritten in independent form including all of the limitations of the independent claim and any intervening claims.

 
Claim 126 is allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644


/Michael Szperka/
Primary Examiner, Art Unit 1644